Citation Nr: 0800639	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-37 840 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for urethral stricture.  

4.  Entitlement to a compensable initial rating for a right 
little finger scar.  

5.  Entitlement to a compensable initial rating for a left 
ring finger disability.  

6.  Entitlement to an increased initial rating for 
hemorrhoids, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to January 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hyperlipidemia, 
bilateral hearing loss, and urethral stricture, and granted 
service connection and assigned a 0 percent rating for a 
right finger scar, a left ring finger disability, and 
hemorrhoids, effective January 1, 2003.   In October 2007, 
the veteran testified before the Board.  

A May 2005 rating decision increased the rating for 
hemorrhoids, from 0 to 10 percent disabling, effective March 
31, 2005.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The issue of service connection for urethral stricture is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.



FINDINGS OF FACT

1.  At his October 2007 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to service 
connection for hyperlipidemia.  

2.  The veteran does not have a current diagnosis of 
bilateral hearing loss.  

3.  The veteran's right little finger scar is not painful on 
examination.  There is residual numbness and mild to severe 
loss of function related to range of motion.  

4.  The veteran's left ring finger disability is 
characterized by ankylosis and mild functional loss due to 
pain during flare-ups.    

5.  For the period of January 1, 2003, to March 31, 2005, the 
veteran's hemorrhoids have been characterized as mild and 
easily treatable with over-the-counter medication.  The 
disability was manifested by occasional bleeding and 
discomfort.  

6.  For the period from March 31, 2005, to the present, the 
veteran's hemorrhoids have been characterized as recurrent 
with increased frequency of flare-ups and mild functional 
loss due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
hyperlipidemia have been met. 38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The veteran's claimed current bilateral hearing loss was 
not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for an initial compensable rating for a 
right little finger scar have not been met since January 1, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7801, 7804, 7805 (2007).    

4.  The criteria for an initial compensable rating for a left 
ring finger disability (status post fusion of distal 
interphalangeal joint of left ring finger) have not been met 
since January 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 4.71a, Diagnostic Codes (DCs) 5010, 5227, 5230, 5155 
(2007).   

5.  The criteria for increased initial ratings for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).  

In October 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for hyperlipidemia, as identified in the August 
2004 statement of the case.    

At his October 2007 hearing before the Board, the veteran 
stated that he was withdrawing the appeal as to the issue of 
entitlement to service connection for hyperlipidemia.  The 
Board finds that the veteran's statement indicating his 
intention to withdraw the appeal as to this issue, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).   

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for hyperlipidemia, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.   

Accordingly, the issue of entitlement to service connection 
for hyperlipidemia is dismissed.   

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of or treatment for hearing loss.  The 
veteran underwent annual audiometric examinations, and his 
hearing was always found to be within normal limits.  There 
is no post-service evidence of diagnoses of or treatment for 
bilateral hearing loss.  A March 2003 VA examination revealed 
that the veteran's hearing was within normal limits, 
bilaterally.

Absent evidence of a current disability, service connection 
for bilateral hearing loss must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of hearing loss.  Because no bilateral hearing loss 
has been currently diagnosed in this case, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  

The Board has considered the veteran's claims that he has 
hearing loss related to his service.  However, as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has bilateral hearing loss.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, in this case the veteran timely 
appealed the rating initially assigned for these disabilities 
on the original grant of service connection.  The Board must 
therefore consider entitlement to staged ratings for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

Right Little Finger Scar 

The veteran is currently in receipt of a noncompensable 
rating for his right little finger scar disability under the 
diagnostic criteria of Diagnostic Code (DC) 7805, which 
provides that scars be rated based upon limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2007).  Other applicable diagnostic codes are DC 7801, which 
directs that scars be rated based upon limitation of motion 
of the affected part, and DC 7804, which provides for a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118, DCs 7801, 7804 (2007).  

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7802 (superficial scars other than head, face, or 
neck, that do not cause limited motion), and 7803 
(superficial, unstable scars) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

On VA examination in March 2003, the veteran complained of 
numbness in the right little finger on the ulnar aspect most 
of the time.  He denied feeling pain in the right little 
finger.  Examination revealed a scar over the flexor aspect 
of the right little finger with hypoesthesia noted over the 
ulnar aspect of the finger.  The diagnosis was status post 
lipoma removal right little finger with residual scar and 
hypoesthesia.  

On VA examination in March 2005, the veteran complained of 
numbness and tingling in the scarred area of the right little 
finger.  Examination of the right little finger revealed an 
irregular scar with length of 2.0 centimeters, 2.5 
centimeters, and 1.5 centimeters, and a width of less than 
0.1 centimeters.  The scar was grossly hypopigmented in the 
palmar aspect of the right little finger.  There was no pain 
associated with the scar, but there was numbness and 
tingling.  Monofilament testing showed numbness at the 
metacarpophalangeal and proximal interphalangeal joints, and 
there was loss of complete sensation and adherence at the 
distal interphalangeal joint.  There was no instability of 
the scar.  There was a depression at the distal 
interphalangeal joint with roughening on palpation and a mild 
abnormality of contour.  The scars associated with the 
metacarpophalangeal and proximal interphalangeal joints were 
superficial, but the scar associated with the distal 
interphalangeal joint showed adhesions 2.0 centimeters in 
length, width less than 0.1 centimeters, and a depth less 
than 0.1 centimeters.  There was a slight elevation at the 
distal interphalangeal joint associated with a mild keloid 
formation.  There was no tenderness on palpation.  The 
veteran was unable to transverse his palm with the distal 
interphalangeal joint.  The diagnosis was status post 
excision of lipoma of the right little finger with residuals 
of numbness, tingling, keloid formation, grossly 
hypopigmented scarring, and mild to severe loss of function 
related to range of motion.  

Diagnostic Codes 7801 and 7805 concern the limitation of 
motion and function of the affected part.  The VA examiner 
found in March 2005 that the veteran's right little finger 
had mild to severe loss of function related to range of 
motion, as the veteran was unable to transverse his palm with 
the distal interphalangeal joint of his right little finger.  
However, an evaluation of 0 percent is assigned for any 
limitation of motion of the little finger, no matter how 
severe the limitation.  Additionally, no ankylosis of the 
right little finger has been diagnosed.  Even if the 
veteran's right little finger were ankylosed, favorable or 
unfavorable ankylosis warrants a maximum rating of 0 percent, 
so the veteran is not entitled to an increased rating on the 
basis of Diagnostic Codes 7801 and 7805.

Under the rating criteria for DC 7804, a 10 percent rating is 
assigned for a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2007).  In this 
case, there is no evidence of record that the veteran's scar 
is painful or tender on examination.  Thus, the medical 
evidence of record does not meet the criteria for an 
increased rating under DC 7804.     

The regulations allow for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
38 C.F.R. § 4.45 provides that consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  According to the most recent medical 
findings, however, symptoms such as fatigability and 
incoordination are absent, and there is no additional 
limitation of motion on repetitive use.  The veteran's 
disability most nearly approximates a disability mild in 
nature.  The Board therefore concludes that additional 
compensation under these provisions would be inappropriate.  
The rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, 
consideration of functional loss due to pain, is not required 
when the current rating is the maximum rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

Finally, the Board notes that the veteran contends he is 
entitled to extraschedular consideration for his right little 
finger disability.  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2007).  The Board is required to consider 
whether to refer the veteran's claim to the Director of 
Compensation and Pension Service for such extraschedular 
consideration.  38 C.F.R. § 3.321(b).   

The Board find that there is no evidence that his right 
little finger disability is in any way clinically unusual.  
Additionally, there also is no evidence of hospitalization 
for a right little finger disability in the recent past or 
that the little finger disability causes any marked 
interference with employment.  The Board is unable to 
identify any factor consistent with an exceptional or unusual 
disability picture.  Accordingly, a referral for 
extraschedular evaluation is not warranted for the veteran's 
right little finger disability.   

In sum, the weight of the credible evidence demonstrates that 
the veteran's right little finger scar disability does not 
warrant a compensable rating under any of the applicable 
diagnostic criteria during any of the time under 
consideration since service connection was established.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Left Ring Finger Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).   

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 (2007) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.   

The veteran's left ring finger disability has been rated 
under Diagnostic Code 5227, which contemplates ankylosis of 
the ring or little finger.  Under DC 5227, a noncompensable 
evaluation is warranted for unfavorable or favorable 
ankylosis of the ring finger.  The Rating Schedule also 
indicates that where the ring finger is ankylosed, VA may 
consider whether the disability is analogous to amputation, 
or whether the disability results in the limitation of motion 
of other digits, or otherwise interferes with the overall 
function of the hand.  38 C.F.R. § 4.71a, DC 5227.  In this 
regard, amputation of the ring finger warrants a 10 percent 
evaluation without metacarpal resection at the proximal 
interphalangeal joint, or proximal thereto.  A 20 percent 
evaluation is warranted with amputation of the ring finger 
with more than one half of the bone lost.  38 C.F.R. § 4.71a, 
DC 5155.   

Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger.  38 C.F.R. § 4.71a, DC 5230.  Under DC 
5230, a noncompensable evaluation is warranted for any 
limitation of motion of the ring finger.  Accordingly, DC 
5230 cannot serve as a basis for an increased rating in this 
case.    

On VA examination in March 2003, the veteran was unable to 
flex the distal interphalangeal joint of his left ring finger 
secondary to the joint fusion.  An x-ray of the hand showed 
normal findings.  The diagnosis was status post fusion of 
distal interphalangeal joint of the left ring finger with 
mild functional loss due to pain.   

On VA examination in March 2005, the veteran complained of 
flare-ups of pain with incidental hitting or trauma to his 
left ring finger which lasted two to three hours.  He 
reported that the pain of the flare-ups would resolve on its 
own, and there was no additional limitation associated with 
flare-ups of the finger due to his inability to move the 
fused joint.  Examination revealed ankylosis of the distal 
interphalangeal joint of the left ring finger, and the 
examiner was unable to determine any range of motion due to 
the fusion.  The veteran was unable to rotate or flex his 
left ring finger.  There was no angulation of the bone, and 
the left ring finger was fully extended at 0 degrees.  The 
left hand grip was 4/5, and he could not close the ring 
finger or transverse the finger.  He had a mild discrepancy 
with pushing, pulling, and twisting.  Twisting was severely 
affected, and the veteran made facial grimaces with passive 
twisting of the joint.  The left ring finger deformity was 
found to have affected the other fingers in that it resulted 
in decreased gripping mechanism.  The diagnosis was status 
post fusion of the distal interphalangeal joint of the left 
ring finger with mild functional loss due to pain during 
flare-ups and severe functional loss due to fusion of the 
distal interphalangeal joint.  

The veteran testified before the Board at a central office 
hearing in October 2007.  He demonstrated that his left ring 
finger remained straight at the distal interphalangeal joint 
and did not curl under to touch the palm of the hand when he 
attempted to hold up his left hand in a fist.  Testimony 
revealed that he would experience pain in his left ring 
finger if it happened to hit something he was reaching for.  
He testified that he was able to pick objects up easily but 
would shy away from using his left ring finger to keep from 
hurting it so that he ended up with a slightly awkward 
picking-up motion.      

In this case, ankylosis of the left ring finger has been 
diagnosed.  However, the highest maximum rating under the 
code pertaining to ankylosis is 0 percent.  Thus, the rating 
criteria pertaining to ankylosis cannot serve as the basis 
for an increased rating in this case.  38 C.F.R. § 4.71a, DC 
5227.  The Board similarly concludes that an increased rating 
is not warranted under DC 5155, because the evidence does not 
show that the veteran's service-connected left ring finger 
disability is analogous to amputation.  He maintains the 
ability to grasp with his hand, although that ability is 
diminished due to the ring finger amputation.  But, a 
condition analogous to amputation is now shown.  38 C.F.R. 
§ 4.71a, DC 5155.

The Board also concludes that a compensable evaluation under 
DC 5003 or 5010 is not warranted.  Under DC 5003, 
degenerative arthritis of a major joint may be rated under 
the criteria for limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  The code pertaining to 
limitation of motion of the ring finger, however, provides 
that all limitation of motion, no matter how severe, is 
noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Neither is a 
rating warranted under DC 5003 alone, as the veteran's 
disability involves only one minor joint (the ring finger).  
38 C.F.R. § 4.71a, DCs 5003, 5010; (a 10 percent rating is 
warranted under DC 5003 only where there is involvement of a 
group of minor joints).   

The regulations allow for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
38 C.F.R. § 4.45 provides that consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  According to the most recent medical 
findings, however, symptoms such as fatigability and 
incoordination are absent, and there is no additional 
limitation of motion on repetitive use.  The veteran's 
disability most nearly approximates a disability mild in 
nature.  The Board therefore concludes that additional 
compensation under these provisions would be inappropriate.  
Even accepting that he may have some residual pain from the 
in-service injury, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).   

Finally, the Board notes that the veteran contends he is 
entitled to extraschedular consideration for his left ring 
finger disability.  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2007).  The Board is required to consider 
whether to refer the veteran's claim to the Director of 
Compensation and Pension Service for such extraschedular 
consideration.  See 38 C.F.R. § 3.321(b).   

There is no evidence that his left ring finger disability is 
in any way clinically unusual.  Additionally, there also is 
no evidence of hospitalization for a left ring finger 
disability in the recent past or of any marked interference 
with employment.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's left ring finger disability.   

In sum, the weight of the credible evidence demonstrates that 
the veteran's left ring finger disability does not warrant a 
compensable rating under any of the applicable diagnostic 
criteria during any of the time under consideration since 
service connection was established.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hemorrhoids 

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2007).  Under 
DC 7336, a 10 percent rating is assigned when there is 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is assigned when there is evidence of 
hemorrhoids with persistent bleeding and secondary anemia, or 
hemorrhoids with fissures.  38 C.F.R. § 4.114, DC 7336.  

The Board now turns to the various stages for consideration.  

1.  From January 1, 2003, to March 31, 2005

From January 1, 2003, to March 31, 2005, the veteran's 
hemorrhoid disability was rated as noncompensable.  The 
veteran asserts that a higher rating is warranted for this 
period.  

On VA examination in March 2003, the veteran reported a 
history of noted hemorrhoids related to his job.  He stated 
that he used over-the-counter medications as needed.  He 
complained of external hemorrhoids with a history of bleeding 
and reported that he had flare-ups when he ate spicy foods.  
Examination revealed small external hemorrhoids that were 
nonthrombosed at that time.  The diagnosis was external 
hemorrhoids.  

Clinical records do not demonstrate that the veteran had been 
treated for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue during this period.  Additionally, 
there is no suggestion in the evidence of record that the 
veteran had become anemic due to persistent hemorrhoidal 
bleeding.  The medical evidence shows that the veteran had 
recurrent mild hemorrhoids with periodic bleeding, 
discomfort, and pain.  Accordingly, he is not entitled to an 
increased rating for his hemorrhoid disability for this 
period.  38 C.F.R. § 4.114, DC 7336.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability did not warrant a 
compensable rating for the period under consideration.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



2.  From March 31, 2005, to Present

From March 31, 2005, to the present, the veteran's hemorrhoid 
disability has been rated as 10 percent disabling.  The 
veteran asserts that a higher rating is warranted for this 
period.  

On VA examination in March 2005, the veteran complained of 
external hemorrhoid flare-ups at least once a week, 
especially after eating spicy food.  He reported bleeding 
with his flare-ups and stated that he used tissue in the 
bleeding area to prevent blood from getting on his underwear.  
He also reported using over-the-counter treatment.  He 
complained of pain with inflammation in addition to bleeding 
during his flare-ups, which lasted two to three days with 
each episode.  He also stated that he had difficulty sitting 
during flare-ups.  Examination revealed intact sphincter 
muscle and external hemorrhoids at the 9 o'clock position, 1 
o'clock position, and 6 o'clock position.  The external 
hemorrhoids were not inflamed, and there were no ventral 
hernias.  The abdomen was benign, and there were no internal 
hemorrhoids or residuals of malignancy.  The diagnosis was 
external hemorrhoids with increased frequency of flare-ups 
approximately once a week with mild functional loss due to 
pain.   

Clinical records do not demonstrate that the veteran has been 
treated for hemorrhoids with fissures.  Additionally, there 
is no suggestion in the evidence of record that the veteran 
has become anemic due to persistent hemorrhoidal bleeding.  
The medical evidence shows that the veteran has recurrent 
external hemorrhoids with increased frequency of flare-ups 
and mild functional loss due to pain.  Accordingly, he is not 
entitled to an increased rating for his hemorrhoid 
disability.  38 C.F.R. § 4.114, DC 7336.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not warrant a rating 
greater than 10 percent for the period under consideration.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and March 
2006; rating decisions in April 2003 and May 2005; a 
statement of the case in August 2004; and a supplemental 
statement of the case in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The appeal concerning the issue of entitlement to service 
connection for hyperlipidemia is dismissed.   

Service connection for bilateral hearing loss is denied.  

A compensable initial rating for a right little finger scar 
is denied.  

A compensable initial rating for a left ring finger 
disability is denied.  

An increased initial rating for hemorrhoids is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

On VA examination in March 2003, the veteran reported a 
history of urethral stricture.  He stated that he currently 
experienced some numbness of the urethra and a decreased 
urinary stream.  In testimony before the Board in October 
2007, the veteran reported that although he underwent three 
surgeries during service for urethral stricture, he still had 
decreased urinary flow as well as scarring.  He testified 
that his physician had hinted that the surgical scars could 
also restrict the flow of urine.  It remains unclear whether 
the veteran's current restricted urinary flow is at the same 
decreased level that it was during service or whether it is 
due to the surgery scars.  The Board finds that an additional 
examination and opinion addressing the question of the 
etiology of the veteran's current decreased urinary flow is 
necessary in order to fairly decide the merits of the 
veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
genitourinary examination.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current urethral disability is 
etiologically related to active service 
or any treatment for urethral stricture 
during service or within one year after 
separation from service.  The 
examination report should note whether 
the veteran's current decreased urinary 
flow is at the same level that it was 
in service or whether it is due to the 
surgical scars.  If necessary, the 
examiner should attempt to reconcile 
the opinion with the medical opinions 
of record.  The rationale for all 
opinions expressed must be provided.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

2.  Then, readjudicate the claim for 
service connection for urethral 
stricture.  If the decision remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


